

115 HRES 315 IH: Expressing support for the designation of the week of May 6 through May 12, 2017, as National Nurses Week.
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 315IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Ms. Eddie Bernice Johnson of Texas (for herself, Mr. McKinley, Mr. Joyce of Ohio, Ms. Bonamici, Mr. Clay, Mrs. Comstock, Ms. Sewell of Alabama, Ms. Schakowsky, Ms. Gabbard, Mr. Rodney Davis of Illinois, and Ms. Lofgren) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of the week of May 6 through May 12, 2017, as National
			 Nurses Week.
	
 Whereas since 1991, National Nurses Week is celebrated annually from May 6, also known as National Recognition Day for Nurses, through May 12, the birthday of Florence Nightingale, the founder of modern nursing;
 Whereas National Nurses Week is a time of year to reflect on the important contributions that nurses make to provide safe, high-quality health care;
 Whereas nurses are known to be patient advocates, acting fearlessly to protect the lives of those under their care;
 Whereas nurses represent the largest segment of the health care workforce, with an estimated population of 3,600,000 registered nurses in the United States;
 Whereas nurses are leading in the delivery of quality care in a transformed health care system that improves patient outcomes and safety;
 Whereas the Institute of Medicine’s Future of Nursing report has called for the nursing profession to meet the call for leadership in a team-based delivery model;
 Whereas nurses consistently deliver high-quality care with positive patient outcomes when they are allowed to work to the full extent of their education and training;
 Whereas when nurse staffing levels increase, the risk of patient complications and length of hospital stays decrease, resulting in cost savings;
 Whereas nurses are experienced researchers, and their work encompasses a wide scope of scientific inquiry including clinical research, health systems and outcomes research, and nursing education research;
 Whereas nurses provide culturally and ethnically competent care and are educated to be sensitive to regional and community customs of persons needing care;
 Whereas nurses are well-positioned to provide leadership to eliminate health care disparities that exist in the Nation;
 Whereas nurses are the cornerstone of the public health infrastructure, promoting healthy lifestyles and educating communities on disease prevention and health promotion;
 Whereas nurses are strong allies to Congress as they help inform, educate, and work closely with legislators to improve the education, retention, recruitment, and practice of all nurses and, more importantly, the health and safety of the patients they care for;
 Whereas increased Federal and State investment is needed to support programs such as the Nursing Workforce Development Programs (title VIII of the Public Health Service Act), which bolster the nursing workforce at all levels, to increase the number of doctorally prepared faculty members, and to educate more nurse research scientists who can discover new nursing care models to improve the health status of the Nation’s diverse population;
 Whereas nurses touch lives of United States citizens from birth to the end of life; and Whereas nurses have been voted as the Nation’s most honest and ethical profession for the past 15 years: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals, and the designation, of National Nurses Week, as founded by the American Nurses Association;
 (2)recognizes the significant contributions of nurses to the health care system of the United States; and
 (3)encourages the people of the United States to observe National Nurses Week with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of nurses to the everyday lives of patients.
			